Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 8, 2022

                                       No. 04-22-00009-CV

                           IN THE INTEREST OF D.R.B. and E.B.,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 1988-CI-00019
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                          ORDER
        Appellee’s brief originally was due on August 8, 2022. On August 5, 2022, appellee
filed an unopposed motion requesting a sixty-day extension. Appellee states the parties are
attempting to resolve their case through a settlement agreement.

        We GRANT the motion. Appellee is ORDERED to file, no later than October 7, 2022,
either (1) appellee’s brief or (2) a joint motion to dismiss this appeal that fully complies with the
Texas Rules of Civil Procedure. In the event the parties are unable to reach a settlement, no
further extensions of time to file appellee’s brief will be granted absent extraordinary
circumstances.



                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court